IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT


                                       No. 99-31056
                                     Summary Calendar

GERTRUDE ROBINSON,

                                                            Plaintiff-Appellant,
                                             versus
KENNETH S. APFEL,
COMMISSIONER OF SOCIAL SECURITY,
                                               Defendant-Appellee.
                   ________________________________________
                     Appeal from the United States District Court
                         for the Eastern District of Louisiana
                               USDC No. 99-CV-126-J
                   ________________________________________
                                    May 18, 2000
Before POLITZ, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Gertrude Robinson appeals an adverse judgment in her action under 42
U.S.C. § 405(g) seeking review of the Commissioner’s denial of her request for

Supplemental Security Income benefits. Robinson did not object to the magistrate

judge’s recommendation that the district court enter judgment for the Commissioner.

Accordingly, we review to determine whether the district court plainly erred in its
determination that the Commissioner’s denial of benefits is supported by substantial

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
evidence in the record, and that the Commissioner applied the proper legal standards
in evaluating that evidence.2

         The Social Security regulations do not support Robinson’s contention that the

undisputed medical evidence that she has bilateral carpal tunnel syndrome
necessarily dictates a finding of disability.3 The medical evidence does not establish

that Robinson has a “loss of major function” in both hands, necessary for a finding

of disability under § 1.09(A).

         We do not address Robinson’s contentions that the ALJ misstated her history
of mental health treatment; that her depression is a disabling condition under the
Social Security regulations; and that the ALJ failed to consider whether the
combination of depression and bilateral carpal tunnel syndrome constituted disabling

multiple impairments. These matters were not raised before the Appeals Council
and a review of the record does not convince us that we should nonetheless exercise

jurisdiction over them.4
         Finally, Robinson’s claim that the regulations dictate a finding that she is
unemployable because she lacks bilateral manual dexterity is manifestly without

merit.

         AFFIRMED.



         2
        Greenspan v. Shalala, 38 F.3d 232 (5th Cir. 1994); Kinash v. Callahan, 129 F.3d 736 (5th
Cir. 1997).
         3
          See 20 C.F.R. pt. 404, subpt. P. app. 1, § 1.09(A).
         4
          McQueen v. Apfel, 168 F.3d 152 (5th Cir. 1999); Paul v. Shalala, 29 F.3d 208 (5th Cir.
1994).

                                                  2